Citation Nr: 1432623	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-49 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date than July 5, 2005, for the grant of nonservice-connected death pension benefits based on a need for regular aid and attendance, for the purposes of accrued benefits due to death of the surviving spouse.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to June 1946 and from November 1946 to June 1948.  She died in August 1997 and was survived by her spouse, who died in October 2000.  The Appellant is the nephew of the Veteran and the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO granted nonservice-connected death pension benefits based on a need for regular aid and attendance to the Veteran's then-surviving spouse, effective July 5, 2000.

In May 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the May 2014 Hearing Transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in August 1997.

2.  The surviving spouse filed a claim for nonservice-connected death pension benefits based on a need for regular aid and attendance in July 2000, which was granted.

3.  The Veteran's surviving spouse died in October 2000.

4.  The Appellant, who is the nephew of the Veteran's spouse and executor of his estate, is neither a child, surviving spouse, nor dependent parent of the Veteran, nor is he a person who bore the expenses of the last sickness or burial the Veteran's spouse, either as an individual or in the capacity of the executor of the estate of the Veteran's spouse.


CONCLUSION OF LAW

The Appellant is not a proper claimant for any accrued benefits due the decreased beneficiary (the Veteran's spouse), and there is no legal basis for payment of accrued benefits.  38 U.S.C.A. §§ 5121(a) (West 2000) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.50, 3.57, 3.58, 3.1000(a) (2000) [(2013)].


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  However, VCAA notice is not required where the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

As discussed below, the pertinent facts regarding the Appellant's relation to the Veteran and the date of filing of his claim for accrued benefits are not in dispute; instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to accrued benefits.  Because the underlying claim does not involve disputed facts and must be denied as a matter of law, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004. 

II.  Factual Background

In August 1997, VA received an application from the Veteran's surviving spouse for Dependency and Indemnity (DIC) Compensation, Death Pension, and Accrued Benefits by the Surviving Spouse (collectively, survivor benefits).  The Veteran's application for survivor benefits did not include any information concerning deductible expenses.

In September 1997, the RO denied the surviving spouse's claim for survivor benefits, finding that the Veteran's service-connected disabilities did not cause her death and that there was no entitlement to DIC.

In March 1998, the Appellant, nephew of the deceased Veteran and surviving spouse, wrote a letter requesting that the surviving spouse's August 1997 claim for survivor benefits be reopened, maintaining that the Veteran's cause of death was her service-connected arthritis.  Although the Appellant's letter indicates that he was acting in the capacity of a fiduciary for the surviving spouse, the record contains no formal documentation, such as a power of attorney by the surviving spouse in favor of the Appellant, or any informal communication from the surviving spouse authorizing the Appellant to act on his behalf.  The record contains only a June 2000 VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, in favor of Disabled American Veterans.

In June 1998, the RO denied the March 1998 claim to reopen because no new and material evidence had been submitted, as requested by the RO via April 1998 letter, concerning the Veteran's cause of death.

In July 2000, the surviving spouse submitted another application for survivor benefits, which included evidence of deductible expenses for aid and attendance provided to him since June 1997 by a home health care aide and a medical opinion confirming the surviving spouse's infirmity and need for such assistance.

In September 2000, the RO awarded the surviving spouse special monthly pension benefits based on the need for regular aid and attendance for the purposes of accrued benefits due to death of the surviving spouse (aid and attendance benefits), effective July 5, 2000.  An October 26, 2000 letter from the RO confirmed payment of aid and attendance benefits to the surviving spouse beginning on August 1, 2000, the initial date of the award.

In a letter dated October 31, 2000, the Appellant, who identified himself as the nephew of the Veteran's spouse, informed the RO that the Veteran's surviving spouse had died that month.  The Appellant asked that "consideration be given to [the surviving spouse]," further requesting that the deceased spouse's case be reopened due to "clear and unmistakable error," arguing for entitlement to aid and attendance benefits back to August 1997.  A separate letter of the same date from the Appellant to the RO demonstrates that three months of aid and attendance benefits had been paid to the Veteran's spouse prior to VA's receipt of notice of his death in October 2000.

In November 2000, the RO sent a letter to the Appellant with information concerning accrued benefits, including a VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary.

In December 2000, the RO denied the Veteran's claim for an earlier effective date, prior to July 5, 2000, for the grant of aid and attendance allowance for the deceased spouse of the Veteran, finding that the effective date of the was July 5, 2000, the date the Veteran's spouse's claim was received.

Nothing was received from the Appellant until 2003.  Thereafter, the record reveals a chaotic course of progression of the appeal, with the RO yielding sporadic decisions related to the claim on appeal and the Appellant's numerous attempts to prosecute a claim for accrued benefits.

III.  Analysis

As best construed by the Board, the Appellant seeks recovery of accrued benefits in the form of retroactive payments for aid and attendance of the deceased spouse of the Veteran that he believes should have been paid from August 1997.  Unfortunately, because the Board finds that the Appellant lacks standing to file any claim for accrued benefits, the law does not recognize him as a beneficiary entitled to such benefits, and his claim must fail.

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Here, the now-deceased spouse of the Veteran was awarded nonservice-connected death pension benefits based on a need for regular aid and attendance, which constitute periodic monetary benefits under 38 U.S.C.A. § 5121.  See Wilkes v. Principi, 16. Vet. App. 237, 242-234 (2002) (holding that an award for retroactive disability compensation and special monthly compensation benefits, although paid in a lump sum for retroactive payment, are nevertheless considered to be "periodic" monetary benefits).

Persons eligible for such payments, which are paid upon the death of the Veteran to the first living person listed, are (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  The term "child" is as defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payees death.  38 C.F.R. § 3.1000(d)(2).

Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000 (a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).

The Board finds that the Appellant, the nephew of the Veteran, does not fall within a specifically enumerated category of recipients under 38 U.S.C.A. § 5121(a)(2).  The Appellant does not assert and the evidence does not otherwise show that the Appellant, either at the time of the Veteran's death or the death of the Veteran's spouse, was an unmarried child of the Veteran who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 21 years of age, who was pursuing a course of instruction.  See 38 C.F.R. § 3.1000(d)(2).  Likewise, there is no evidence or argument that the Appellant was the surviving spouse or a dependent parent of the deceased Veteran.  See  38 C.F.R. §§ 3.1000(d)(1), (4).  Thus, the Appellant may not be considered a beneficiary for purposes of entitlement to accrued benefits on these bases, and he is not entitled to accrued benefits as he is not a person eligible for payment under 38 U.S.C.A. § 5121(a)(2).  See Wilkes, 16. Vet. App. at 242 (finding that the appellant, nephew of the veteran, does not fall within a specifically numerated category of recipients under § 5152(a) because he is not a child, spouse, or dependent parent of the veteran).

Neither does the Appellant have standing to prosecute a claim for accrued benefits as a person who paid the expense of last sickness or burial of the Veteran's deceased spouse.  There is no evidence in the record that the Appellant paid the expenses of the last sickness or burial of the deceased Veteran's spouse.  In November 2000, the RO sent a VA Form 21-601 for accrued benefits to the Appellant, however the Appellant failed to return the form to the RO.  In fact, the record reflects that nothing was received from the Appellant until August 2003, and the documents submitted then do not refer to any expenses paid by the Appellant for the deceased spouse's last medical or burial expenses.  Moreover, the Appellant has not alleged that he ever paid such expenses.  Because the Appellant is not shown to be a person who paid the expenses of last sickness or burial of the Veteran's deceased spouse, he has no standing on this basis.

To the extent that the claim of the Appellant, as the executor of the deceased spouse, could be considered a claim for accrued benefits owed to the estate of the deceased spouse of the Veteran, it must also fail.  In Wilkes, the Court affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under section 5121 because the estate does not fall within the class of individuals eligible to receive accrued benefits under that section.  Wilkes, 16 Vet. App. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  This principle has been upheld by the Court in Youngman v. Shinseki, in which the Court determined that in a claim for accrued benefits filed by a fiduciary, no payment could be made to the veteran's estate or to any heir other than as designated in 38 U.S.C.A. § 5121(a).  699 F.3d 1301, 1304 (2012) (holding that a veteran's fiduciary has no standing or authority to receive accrued benefits that were unpaid at the veteran's death, other than in accordance with payments as provided in 38 U.S.C.A. § 5121(a), to designated family members or for reimbursement of expenses of last sickness or burial).  The Board further notes that the Appellant has not neither argued nor submitted evidence showing that he seeks entitlement for retroactive accrued benefits as the executor of the deceased spouse's estate for distribution in accordance with 38 U.S.C.A. § 5121(a), to designated family members or for reimbursement of expenses of last sickness or burial.  Accordingly, the Board finds that neither the estate of the deceased spouse nor the Appellant, as executor of the estate of the deceased spouse, fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).  Therefore, standing is also not possible on these grounds.  

Finally, the Board acknowledges that the claim for accrued benefits due to a deceased beneficiary may also be inferred as a request by the Appellant to be substituted as the claimant for the purposes of processing the deceased spouse's claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2010), (substitution in case of death of a claimant who dies on or after October 10, 2008).  VA published a proposed rule on substitution, on February 15, 2011.  See 76 Fed. Reg. 8,666 -01 (Feb. 15, 2011) (Proposed Rule).  However, given that Veteran's spouse died in October 2000, prior to the effective date stated in published proposed rule that pertains to a request for substitution, the Board finds that the claim cannot be construed as an inferred request for substitution.  As such, the Board finds that the issue of substitution is not applicable in this case.

For the reasons stated above, the Board finds that the claim for accrued benefits must be denied.  Although the Board sympathizes with the Appellant under the particular circumstances of the claim, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because there is no legal basis for a grant of this claim, it must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426  (1994).


ORDER

Entitlement to special monthly pension benefits based on the need for regular aid and attendance for the purposes of accrued benefits due to death of the surviving spouse is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


